                Case 6:21-cv-00142 Document 1 Filed 02/11/21 Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION

BYRON ZULAUF                                                   §
 Plaintiff,                                                    §
                                                               §
vs.                                                            §                         6:21-cv-142
                                                                        CIVIL ACTION NO. ____________
                                                               §
RAYMOND M. GONZALEZ AND                                        §
DTL TRANSPORTATION, LLC                                        §
 Defendants.                                                   §            JURY TRIAL REQUESTED



         DEFENDANT DTL TRANSPORTATION LLC’S NOTICE OF REMOVAL


         Pursuant to 28 U.S.C §§ 1332(a), 1441, and 1446, Defendant DTL TRANSPORTATION,

LLC, hereby gives notice of the removal of this cause of action to the United States District Court

for the Western District of Texas, Waco Division. Defendant DTL TRANSPORTATION, LLC

states as grounds for removal the following:

                               PROCEDURAL STATUS OF THE CASE

         1.       Plaintiff, BYRON ZULAUF filed this action in the 146th Judicial District Court of

Bell County, Texas on December 4, 2020. It carries the case style of Cause No. 321,426-B; Byron

Zulauf v Raymond M. Gonzalez and DTL Transportation, LLC; In the 146th Judicial District

Court of Bell County, Texas.

         2.       The Judicial District Clerk of Bell County, Texas issued its citation to DTL

Transportation, LLC on or about December 8, 2020.1




1 See Ex. D (DTL Transportation, LLC was served on January 27, 2021. The undersigned has unsuccessfully attempted
to obtain proof of service and docket sheet through Bell County’s District Clerk. This information, if obtained, will
be supplemented).
                  Case 6:21-cv-00142 Document 1 Filed 02/11/21 Page 2 of 5




           3.      DTL Transportation, LLC is filing this Notice of Removal within 30 days of receipt

of Plaintiff’s Original Petition, which was on or about January 27, 2021, and prior to filing an

Original Answer.

           4.      All pleadings, process, orders, and other filings in the state court action accompany

this notice. See 28 U.S.C. § 1446(a).

           5.      This Notice of Removal is being filed in the record office of the Clerk of the United

States District Court for the Western District of Texas, Waco Division.

           6.      Defendant will promptly file a copy of this Notice of Removal with the Bell County

District Clerk.

                                                BACKGROUND

           7.      This case arises out of a motor vehicle accident that occurred in Temple, Bell

County, Texas on May 15, 2019. The drivers involved in the collision were: Plaintiff, Byron Zulauf

and Defendant, Raymond M. Gonzalez. Plaintiff Byron Zulauf claims that he suffered personal

injuries as a result of the alleged negligence of Defendant, Raymond M. Gonzalez.

           8.      Plaintiff, Byron Zulauf, currently resides in Williamson County, Texas and is a

citizen of the State of Texas.

           9.      Defendant DTL Transportation, LLC is a corporation organized in Delaware and

with its principal place of business located in the State of Florida.2

           10.     Defendant Raymond M. Gonzalez resides in Randleman, North Carolina and is a

citizen of the State of North Carolina.




2   See Ex. F (DTL Transport, LLC’s Registration in Florida); See also Ex. G (DTL’s 2019 Annual Report in Florida).

                                                          2
                   Case 6:21-cv-00142 Document 1 Filed 02/11/21 Page 3 of 5




                     BASIS FOR ORIGINAL FEDERAL COURT JURISDICTION

           11.       Plaintiff Byron Zulauf demands judgment in an amount over $1,000,0003 and the

Plaintiff and the Defendants in this matter are citizens of different States. The district courts

therefore have original jurisdiction of this matter according to 28 U.S.C § 1332(a).

                                           PROPRIETY OF REMOVAL

           12.       This Notice of Removal is timely because it is filed within thirty (30) days of

Defendant DTL Transportation, LLC’s receipt of the Plaintiff’s Original Petition, in accordance

with 28 U.S.C § 1446(b).

           13.       On information and belief, no other defendant has been served with citation so

consent to removal is unnecessary. 28 U.S.C. § 1446(b)(2)(A).

           14.       This court has original jurisdiction of this matter under 28 U.S.C § 1332(a).

           15.       Except as otherwise expressly provided by an Act of Congress, any civil action

brought in a state court of which the district courts of the United States have original jurisdiction

may be removed to the district court of the United States for the district and division embracing

the venue where the state court action was pending. See 28 U.S.C § 1446(a). The state court action

that is the subject of this notice of removal is pending in Bell County, Texas, which is found in the

Western District of Texas, Waco Division. Therefore, venue of this removed action is proper in

this Court and Division.

           16.       Removal is not barred by 28 U.S.C. § 1445. Defendant Raymond M. Gonzalez is

not a citizen or resident of the State of Texas, so removal is not prohibited by 28 U.S.C. § 1441(b).

Defendant DTL Transportation, LLC, is a corporation organized in Delaware and with its principal

place of business located in the State of Florida.




3   See Ex. C (Plaintiff’s Original Petition).

                                                      3
               Case 6:21-cv-00142 Document 1 Filed 02/11/21 Page 4 of 5




       17.      Pursuant to 28 U.S.C § 1446(a) and Rule 81 of the Federal Rules of Civil Procedure,

Defendant DTL Transportation, LLC has attached hereto:

                (1) A list of all parties in the case, their party type, and the current status of the
                    removed case;

                (2) A civil cover sheet and certified copy of the state court docket sheet; a copy of
                    all pleadings that assert causes of action; all answers to such pleadings and a
                    copy of all process and orders served upon the party removing the case to this
                    court (if any);

                (3) A complete list of attorneys involved in the action being removed, including
                    each attorney’s bar number, address, telephone number, and part or parties
                    represented by him or her;

                (4) A record of which parties have requested trial by jury; and

                (5) The name and address of the Court from which the case is being removed.

             REQUEST FOR HEARING AND JURISDICTIONAL DISCOVERY

       18.      If Plaintiff Byron Zulauf contests this removal, Defendants request:

             a. A hearing regarding this Court’s jurisdiction over, and the propriety of removal of,
                this matter;

             b. The opportunity to present evidence demonstrating the existence of federal
                jurisdiction and the propriety of removal; and

             c. Leave to conduct limited discovery related to those issues.

                                         JURY DEMAND

       19.      Defendants demand a jury trial.

       WHEREFORE, PREMISES CONSIDERED, Defendant DTL Transportation, LLC,

removes the above captioned action from the 146th District Court of Bell County, Texas to the

United States District Court for the Western District of Texas, Waco Division.




                                                  4
             Case 6:21-cv-00142 Document 1 Filed 02/11/21 Page 5 of 5




                                             Respectfully submitted,

                                             THE FUENTES FIRM, P.C.

                                             /s/Juan Roberto Fuentes                  .
                                             JUAN ROBERTO FUENTES
                                             State Bar No. 24005405
                                             AUTUMN J. DeLEE*
                                             STATE BAR NO. 24120542
                                             *Pending Admission to USDC-Western District
                                             5507 Louetta Road, Suite A
                                             Spring, Texas 77379
                                             Telephone: (281) 378-7640
                                             Facsimile: (281) 378-7639
                                             juan@fuentesfirm.com
                                             autumn@fuentesfirm.com
                                             ATTORNEY FOR DEFENDANT
                                             DTL TRANSPORTATION, LLC



                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served with a copy of this document via the Court’s CM/ECF system per W.
Dist. Tex. Loc. R. LR5.1. A true and correct copy of the foregoing Defendant’s Notice of Removal
was served upon counsel of record in compliance with the Federal Rules of Civil Procedure by
certified mail, return receipt requested, telephonic communications, hand delivery and/or U.S.
Mail on this 11th day of February 2021.

                                                     /s/Juan Roberto Fuentes               .
                                                     JUAN ROBERTO FUENTES




                                                5
